PER CURIAM.
Based on a complaint seeking permanent injunctive relief, Kenneth and Susan Renick obtained a temporary restraining order to prevent Marlene Million from harassing them with threatening and profane phone calls. At a subsequent hearing, the trial court determined that injunctive relief was not proper to restrain a criminal act and, therefore, dissolved the temporary restraining order. We express no opinion on the merits of the action because at issue here is a temporary order, the issuance or dissolution of which is clearly within the discretion of the trial court. We find that appellants have failed to demonstrate any abuse of *547discretion in the dissolution of the tempo--rary restraining order.
AFFIRMED.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.